t c memo united_states tax_court theodus j jordan petitioner v commissioner of internal revenue respondent docket no filed date theodus j jordan pro_se michael r fiore for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax the primary issues for decision for petitioner’s taxable_year are whether petitioner is entitled under sec_2 to head_of_household filing_status whether petitioner is entitled under sec_151 to a dependency_exemption deduction for his son whether petitioner is subject_to the sec_72 10-percent additional tax on premature distributions from a sec_403 annuity_contract and whether petitioner may claim credit against hi sec_2002 tax_liability for certain of petitioner’s tax_payments that the treasury_department applied in to nontax federal debt that petitioner allegedly owed to the united_states department of education doe findings_of_fact the parties have stipulated some facts which we incorporate herein when he filed his petition petitioner resided in jamaica plain massachusetts petitioner has a son tyrone who was born in petitioner divorced tyrone’s mother in in tyrone did not live with petitioner petitioner was formerly employed by the boston public school system he participated in a tax-sheltered annuity plan under sec_403 on form 1099-r distributions from pensions retirement or profit-sharing_plans iras insurance contracts etc travelers life_annuity travelers reported making to petitioner during gross annuity distributions of dollar_figure and taxable_distributions of dollar_figure of the dollar_figure gross distributions dollar_figure represented the closure of petitioner’ sec_1 unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure prior loan against his annuity account the remaining dollar_figure represented a payment to petitioner in partial surrender of his annuity account at the time of these distributions petitioner was younger than age by letter dated date the department of the treasury notified petitioner that the internal_revenue_service had on that date applied petitioner’s dollar_figure federal payment to offset petitioner’s nontax federal debt with doe the letter does not otherwise identify the source of the federal payment on hi sec_2002 form 1040a u s individual_income_tax_return dated date petitioner claimed head_of_household status petitioner listed tyrone as the qualifying_child and claimed tyrone as a dependent on his form 1040a petitioner reported dollar_figure of taxable annuity distributions and zero tax_liability on line of his form 1040a petitioner reported dollar_figure as federal_income_tax withheld on line of his form 1040a petitioner reported big_number est as estimated_tax payment sec_2 petitioner listed tyrone as his dependent on line 6c of his form 1040a u s individual_income_tax_return and also claimed on line thereof dollar_figure of exemptions that included a dollar_figure dependency_exemption for tyrone inconsistently on line of form 1040a in claiming head_of_household status petitioner listed tyrone as a qualifying person who is a child but not your dependent apparently on the basis of this latter representation the parties have stipulated that petitioner did not claim tyrone as his dependent for because the stipulation is clearly contrary to the fact disclosed by the record that petitioner claimed the dependency_exemption with respect to tyrone we shall disregard the stipulation see 93_tc_181 and amount applied from return on line petitioner listed the dollar_figure sum of line sec_39 and sec_40 as his total payments petitioner also incorrectly showed this sum on line as an additional_child_tax_credit but did not otherwise reflect such an additional_child_tax_credit in claiming the dollar_figure overpayment as reported on line petitioner claimed as the amount of earned_income_credit in the notice_of_deficiency respondent determined that petitioner was liable for a 10-percent additional tax on premature distributions from a qualified_retirement_plan in addition the notice_of_deficiency showed an increase in petitioner’s tax_liability of dollar_figure resulting from the disallowance of an additional_child_tax_credit and an increase of dollar_figure resulting from a reduction of earned_income_credit apparently dollar_figure was petitioner’s estimate of the dollar_figure that the treasury_department had previously paid over to doe in the notice_of_deficiency respondent also disallowed a dollar_figure ira deduction that petitioner claimed on his form 1040a petitioner has not expressly raised this issue either in his petition at trial or on brief other than to state generally on brief that he disagrees with the remaining issues in the notice_of_deficiency the parties have stipulated as to the correctness of amounts shown on lines through of a revised form 1040a that is in evidence line of this revised form 1040a shows zero as the amount of petitioner’s ira deduction we deem petitioner to have waived and conceded any claim of entitlement to the disallowed ira deduction see eg rinn v commissioner tcmemo_2004_246 opinion5 at the outset we note that petitioner’s testimony was in material respects highly unreliable and noncredible for instance petitioner initially testified that tyrone is years old shortly thereafter petitioner introduced into evidence a divorce decree that indicated that tyrone was months old as of date petitioner then testified that tyrone was born in under questioning to corroborate that this would have made tyrone years old in petitioner changed his testimony to say that tyrone was born in upon observation that this would have made tyrone years old in petitioner responded that i was not the best math student myself before changing his testimony again to say that tyrone was born in with regard to his own age petitioner similarly gave inconsistent testimony first testifying that he is now years old and on cross examination testifying that he is now fifty fifty-four we are not required to and shall not rely on petitioner’s testimony with respect to the issues presented in this case other than as an admission that petitioner was less than age at the time of the annuity distributions see eg 87_tc_74 we decide this case on the basis of the evidence in the record without regard to the burden_of_proof accordingly we need not and do not decide whether the burden-shifting rule_of sec_7491 applies see 116_tc_438 head_of_household filing_status sec_1 grants a special tax_rate for any individual who qualifies as filing as head_of_household as pertinent here head_of_household is defined in sec_2 as an unmarried individual who maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode for inter alia a son sec_2 petitioner has stipulated that tyrone did not live with him during similarly on his form 1040a petitioner indicated that tyrone did not live with him petitioner is not entitled to claim head_of_household filing_status for dependency_exemption at trial petitioner insisted repeatedly that he had not claimed tyrone as his dependent for and stated that he did not wish to claim tyrone as his dependent accordingly respondent’s brief does not address the dependency issue other than to note petitioner’s concession in his answering brief petitioner states incongruously that he never conceded any such thing i never claimed him as dependent petitioner contends that he is entitle sic to an exemption for my son even though this petitioner never claim sic him as a dependent for or the last twenty-five years as well insofar as we are able to understand petitioner’s position he seems to believe that he is entitled to claim a dollar_figure exemption with respect to tyrone even though tyrone is not his dependent petitioner is mistaken pursuant to sec_151 a taxpayer is entitled to claim a dependency_exemption only with respect to a dependent as defined in sec_152 respondent is sustained on this issue annuity distributions on his form 1040a petitioner admitted receiving dollar_figure of taxable_distributions from his travelers annuity account in addition petitioner has stipulated that these annuity distributions were taxable inconsistently petitioner now contends that some or possibly all of the distributions were loans the evidence which includes petitioner’s annuity surrender requests to travelers and the forms 1099-r prepared by travelers indicates that the distributions were not loans but rather represented in part a payment in partial surrender of petitioner’s annuity account and in part a loan closure whereby a portion of petitioner’s annuity balance was applied to discharge the loan resulting in a taxable_distribution see duncan v commissioner tcmemo_2005_171 cf royal v commissioner tcmemo_2006_72 sec_72 imposes a 10-percent additional tax on premature distributions from a qualified_retirement_plan which is defined to include a sec_403 annuity_contract sec_4974 the additional tax does not apply to distributions made on or after the date on which the taxpayer attained age sec_72 petitioner did not attain age in petitioner has not alleged and the evidence does not suggest that any other exception under sec_72 applies respondent is sustained on this issue alleged credit for offset of petitioner’s tax_payments petitioner claims credit against hi sec_2002 tax_liability for the dollar_figure that the treasury_department reported paying over to doe in petitioner contends that this amount was paid over to doe improperly because he had no outstanding debts with doe the treasury department’s payment to doe was pursuant to sec_6402 which generally requires the secretary upon notice from any federal_agency that a named person owes a past- on brief petitioner argues for the first time that the 10-percent additional tax on the annuity distributions has already been paid_by the retirement board_of the teacher association upon a prior rollover of the annuity funds and that respondent is now attempting to take the same amount again we decline to consider this issue raised for the first time on brief for to do so would result in surprise and prejudice to respondent see 96_tc_226 84_tc_191 affd 796_f2d_116 5th cir in any event petitioner’s late-raised contention is contradicted by petitioner’s own trial testimony that the retirement board didn’t take out any amount upon the prior rollover on his form 1040a petitioner appears to have treated this amount which he listed as dollar_figure est as an overpayment of hi sec_2001 taxes to be credited against hi sec_2002 estimated_tax cf sec_301_6402-3 proced admin regs explaining procedure whereby in lieu of receiving a refund for a particular year a taxpayer can instruct the irs to credit his overpayment against the estimated_tax for the immediately succeeding year due legally enforceable debt to such agency to reduce the amount of any overpayment payable to the person by the amount of such debt and pay this amount to the agency the intercept takes precedence over petitioner’s direction that the overpayment for be credited against his tax_liability for see sec_6402 sec_301_6402-6 proced admin regs pursuant to sec_6402 this court lacks jurisdiction to restrain or review any reduction made by the secretary under sec_6402 accordingly we lack jurisdiction to consider petitioner’s claim that the treasury_department improperly paid over the dollar_figure to doe see wooten v commissioner tcmemo_2003_113 on his form 1040a petitioner included dollar_figure of the dollar_figure offset amount along with dollar_figure of federal_income_tax withheld in claiming a dollar_figure overpayment in the notice_of_deficiency respondent increased petitioner’s deficiency by dollar_figure with an explanation that this adjustment reflected the disallowance of an additional_child_tax_credit the parties have stipulated however that petitioner claimed no additional_child_tax_credit for we treat this stipulation as a concession by respondent that the notice_of_deficiency erred by increasing petitioner’s deficiency to reflect the disallowance of a dollar_figure additional_child_tax_credit that petitioner never claimed having effectively conceded this error in the notice_of_deficiency respondent attempts in this proceeding to sustain a portion of the dollar_figure deficiency adjustment on a different ground specifically respondent contends that petitioner’s deficiency properly includes dollar_figure attributable to petitioner’s overstatement of estimated_tax payments we disagree the record does not disclose the source of the dollar_figure intercepted federal payment which subsumes the dollar_figure item in question because sec_6402 authorizes the secretary to pay over any overpayment to a federal_agency to discharge nontax debts we infer that the payment the treasury_department intercepted and paid over to doe on date was with respect to similarly the notice_of_deficiency included in petitioner’s deficiency a dollar_figure adjustment attributable to a reduction in the allowable_amount of petitioner’s earned_income_credit even though petitioner claimed no earned_income_credit in the rule_155_computations we expect respondent to make appropriate adjustment with respect to this item this leaves unaccounted for dollar_figure of the dollar_figure deficiency adjustment the parties have stipulated that petitioner is entitled to withholding credits of dollar_figure we treat this stipulation as a concession by respondent that the deficiency should exclude any adjustment related to this dollar_figure item we further note that by definition a deficiency is determined without regard to the sec_31 credit for tax withheld on wages see sec_6211 petitioner’s overpayment for dollar_figure the disallowance of the credit that petitioner claimed with respect to this item does not affect the amount of petitioner’s deficiency for see sec_6211 defining a deficiency generally as the amount by which the correct_tax exceeds the tax shown on the taxpayer’s return increased by prior assessments and reduced by rebates as defined in sec_6211 cf 91_tc_85 holding that an intercepted refund does not constitute a rebate for purposes of determining a deficiency we have considered all of petitioner’s remaining contentions and find them to be without merit to reflect the foregoing and the parties’ concessions decision will be entered under rule as of date it could not have been determined whether petitioner had any overpayment with respect to taxable_year
